             Case 3:20-cr-01615-LAB Document 48 Filed 03/23/21 PageID.135 Page 1 of 9
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)
         JOSE ALBERTO LEYVA-ALVARADO (1)
                                                                         Case Number: 3:20-CR-01615-LAB

                                                                      Donald L Levine
                                                                      Defendant’s Attorney
USM Number                         38471-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)            one of the Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                   Count
18:922(g)(1) - Felon in Possession of Ammunition                                                                          1




    The defendant is sentenced as provided in pages 2 through                   5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                      is          dismissed on the motion of the United States.

☒ Assessment : $100.00
        _

☐ JVTA Assessment*: $
  -
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☒ Forfeiture pursuant to order filed               2/4/2021                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      March 17, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. JUDGE LARRY ALAN BURNS
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-01615-LAB Document 48 Filed 03/23/21 PageID.136 Page 2 of 9
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE ALBERTO LEYVA-ALVARADO (1)                                          Judgment - Page 2 of 5
CASE NUMBER:              3:20-CR-01615-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 27 months




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:20-CR-01615-LAB
              Case 3:20-cr-01615-LAB Document 48 Filed 03/23/21 PageID.137 Page 3 of 9
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               JOSE ALBERTO LEYVA-ALVARADO (1)                                             Judgment - Page 3 of 5
   CASE NUMBER:             3:20-CR-01615-LAB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:20-CR-01615-LAB
             Case 3:20-cr-01615-LAB Document 48 Filed 03/23/21 PageID.138 Page 4 of 9
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JOSE ALBERTO LEYVA-ALVARADO (1)                                                        Judgment - Page 4 of 5
 CASE NUMBER:                3:20-CR-01615-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:20-CR-01615-LAB
            Case 3:20-cr-01615-LAB Document 48 Filed 03/23/21 PageID.139 Page 5 of 9
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JOSE ALBERTO LEYVA-ALVARADO (1)                                                    Judgment - Page 5 of 5
CASE NUMBER:               3:20-CR-01615-LAB

                                      SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.



     2. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer or other electronic
         communication or data storage devices or media effects, conducted by a United States Probation Officer or any federal, state,
         or local law enforcement officer, at any time with or without a warrant, and with or without reasonable suspicion. Failure to
         submit to such a search may be grounds for revocation; you shall warn any other residents that the premises may be subject to
         searches pursuant to this condition.


     3. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed necessary by the
         probation officer. Such program may include group sessions led by a counselor, or participation in a program administered by
         the probation office. May be required to contribute to the costs of services rendered in an amount to be determined by the
         probation officer, based on ability to pay.


     4. Not transport, harbor or assist undocumented aliens


//




                                                                                                             3:20-CR-01615-LAB
 Case 3:20-cr-01615-LAB Document 42
                                 48 Filed 02/04/21
                                          03/23/21 PageID.128
                                                   PageID.140 Page 1
                                                                   6 of 4
                                                                        9



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 20cr1615-LAB
11                      Plaintiff,                   PRELIMINARY ORDER OF
12         v.                                        CRIMINAL FORFEITURE
13   JOSE ALBERTO LEYVA-ALVARADO,
14                      Defendant.
15
16        WHEREAS, in the Information in the above-captioned case, the United States
17 charged the Defendant, JOSE ALBERTO LEYVA-ALVARADO (“Defendant”),
18 with the violation of 18 U.S.C. § 922(g)(1), Felon in Possession of Ammunition; and
19        WHEREAS, on or about September 4, 2020, Defendant pled guilty before U.S.
20 Magistrate Judge Ruth Bermudez Montenegro to the one-count Information, which
21 plea included consents to forfeiture of assets which are forfeitable pursuant to
22 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), as properties involved in the
23 commission of 18 U.S.C. § 922(g)(1), including forfeiture of the following:
24               a.    One Star 9 millimeter pistol bearing serial number 1941073;
25               b.    3 rounds of Lugar 9mm ammunition; and
26               c.    1 pistol magazine, 9 cal. (empty); and
27        WHEREAS, on January 29, 2021 this Court accepted the guilty plea of
28 Defendant; and
 Case 3:20-cr-01615-LAB Document 42
                                 48 Filed 02/04/21
                                          03/23/21 PageID.129
                                                   PageID.141 Page 2
                                                                   7 of 4
                                                                        9




 1         WHEREAS, by virtue of the facts set forth in the plea agreement, the
 2 United States has established the requisite nexus between the forfeited properties and
 3 the offense; and
 4         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 5 possession of the above-referenced properties, pursuant to 18 U.S.C. § 924(d),
 6 28 U.S.C. § 2461(c), and Rule 32.2(b) of the Federal Rules of Criminal Procedure;
 7 and
 8         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
 9 authority to take custody of the above-referenced properties which were found
10 forfeitable by the Court; and
11         WHEREAS, the United States, having submitted the Order herein to the
12 Defendant through his attorney of record, to review, and no objections having been
13 received;
14         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
15         1.    Based upon the guilty plea of the Defendant, the United States is hereby
16 authorized to take custody and control of the following assets, and all right, title and
17 interest of Defendant JOSE ALBERTO LEYVA-ALVARADO in the following
18 properties are hereby forfeited to the United States for disposition in accordance with
19 the law, subject to the provisions of 21 U.S.C. § 853(n):
20               a.     One Star 9 millimeter pistol bearing serial number 1941073;
21               b.     3 rounds of Lugar 9mm ammunition; and
22               c.     1 pistol magazine, 9 cal. (empty).
23         2.    The aforementioned forfeited assets are to be held by the United States
24 Border Patrol in its secure custody and control.
25         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
26 to begin proceedings consistent with any statutory requirements pertaining to
27 ancillary hearings and rights of third parties. The Court shall conduct ancillary
28 proceedings as the Court deems appropriate only upon the receipt of timely third
                                        -2-                         20cr1615
 Case 3:20-cr-01615-LAB Document 42
                                 48 Filed 02/04/21
                                          03/23/21 PageID.130
                                                   PageID.142 Page 3
                                                                   8 of 4
                                                                        9




 1 party petitions filed with the Court and served upon the United States. The Court
 2 may determine any petition without the need for further hearings upon the receipt of
 3 the Government’s response to any petition. The Court may enter an amended order
 4 without further notice to the parties.
 5         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 6 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 7 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 8 the United States forthwith shall publish for thirty (30) consecutive days on the
 9 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
10 the United States’ intent to dispose of the properties in such manner as the Attorney
11 General may direct, and notice that any person, other than the Defendant, having or
12 claiming a legal interest in the above-listed forfeited properties must file a petition
13 with the Court within thirty (30) days of the final publication of notice or of receipt of
14 actual notice, whichever is earlier.
15         5.     This notice shall state that the petition shall be for a hearing to
16 adjudicate the validity of the petitioner's alleged interest in the property, shall be
17 signed by the petitioner under penalty of perjury, and shall set forth the nature and
18 extent of the petitioner's right, title or interest in the forfeited property and any
19 additional facts supporting the petitioner's claim and the relief sought.
20         6.     The United States shall also, to the extent practicable, provide direct
21 written notice to any person known to have alleged an interest in the properties that
22 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
23 published notice as to those persons so notified.
24         7.     Upon adjudication of all third-party interests, this Court will enter an
25 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
26 referenced assets, in which all interests will be addressed.
27 //
28
                                               -3-                             20cr1615
 Case 3:20-cr-01615-LAB Document 42
                                 48 Filed 02/04/21
                                          03/23/21 PageID.131
                                                   PageID.143 Page 4
                                                                   9 of 4
                                                                        9




 1        8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 2 as to the Defendant at the time of sentencing and is part of the sentence and included
 3 in the judgment.
 4        DATED: February 4, 2021
 5
                                    Hon Larry
                                    Hon. Larrry A
                                                A. Burns
                                                   Burns, Judge
                                                            d
 6                                  United States District Court
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-                           20cr1615
